         Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 1 of 18




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                           )
In re:                                                     )   Chapter 11
                                                           )
BJ SERVICES, LLC, et al.,1                                 )   Case No. 20-33627 (MI)
                                                           )
                                    Debtors.               )   (Jointly Administered)
                                                           )   (Emergency Hearing Requested)

                   DEBTORS’ EMERGENCY APPLICATION
         FOR ENTRY OF AN ORDER (I) AUTHORIZING THE RETENTION
         AND EMPLOYMENT OF SAGE REAL ESTATE SOLUTIONS, LLC
       AS REAL ESTATE BROKER, (II) APPROVING THE PRIVATE SALE OF
      CERTAIN REAL PROPERTY FREE AND CLEAR OF ALL LIENS, CLAIMS,
    INTERESTS, AND ENCUMBRANCES, AND (III) GRANTING RELATED RELIEF


         EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED
         ON THIS MATTER ON SEPTEMBER 25, 2020 AT 1:30 PM (CENTRAL TIME) IN
         COURTROOM 404, 4TH FLOOR, 515 RUSK STREET, HOUSTON, TEXAS 77002. YOU
         MAY PARTICIPATE IN THE HEARING EITHER IN PERSON OR BY AUDIO/VIDEO
         CONNECTION.
         AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S DIAL-IN FACILITY.
         YOU MAY ACCESS THE FACILITY AT (832)-917-1510. YOU WILL BE RESPONSIBLE
         FOR YOUR OWN LONG-DISTANCE CHARGES. ONCE CONNECTED, YOU WILL BE
         ASKED TO ENTER THE CONFERENCE ROOM NUMBER.               JUDGE ISGUR’S
         CONFERENCE ROOM NUMBER IS 954554.
         YOU MAY VIEW VIDEO VIA GOTOMEETING. TO USE GOTOMEETING, THE COURT
         RECOMMENDS THAT YOU DOWNLOAD THE FREE GOTOMEETING APPLICATION.
         TO CONNECT, YOU SHOULD ENTER THE MEETING CODE “JUDGEISGUR” IN THE
         GOTOMEETING APP OR CLICK THE LINK ON JUDGE ISGUR’S HOME PAGE ON
         THE SOUTHERN DISTRICT OF TEXAS WEBSITE. ONCE CONNECTED, CLICK THE
         SETTINGS ICON IN THE UPPER RIGHT CORNER AND ENTER YOUR NAME UNDER
         THE PERSONAL INFORMATION SETTING.

         HEARING APPEARANCES MUST BE MADE ELECTRONICALLY IN ADVANCE OF
         THE HEARING. TO MAKE YOUR ELECTRONIC APPEARANCE, GO TO THE
         SOUTHERN DISTRICT OF TEXAS WEBSITE AND SELECT “BANKRUPTCY COURT”
         FROM THE TOP MENU. SELECT “JUDGES’ PROCEDURES,” THEN “VIEW HOME
         PAGE” FOR JUDGE ISGUR. UNDER “ELECTRONIC APPEARANCE,” SELECT
         “CLICK HERE TO SUBMIT ELECTRONIC APPEARANCE”. SELECT THE CASE
         NAME, COMPLETE THE REQUIRED FIELDS, AND CLICK “SUBMIT” TO COMPLETE

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: BJ Services, LLC (3543); BJ Management Services, L.P. (8396); BJ Services Holdings Canada,
    ULC (6181); and BJ Services Management Holdings Corporation (0481). The Debtors’ service address is: 11211
    Farm to Market 2920 Road, Tomball, Texas 77375.



4844-4175-8409
         Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 2 of 18



         YOUR APPEARANCE. SUBMITTING YOUR APPEARANCE ELECTRONICALLY IN
         ADVANCE OF THE HEARING WILL NEGATE THE NEED TO MAKE AN
         APPEARANCE ON THE RECORD AT THE HEARING.

         IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
         EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER APPEAR
         AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING.
         OTHERWISE, THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND
         GRANT THE RELIEF REQUESTED.

         RELIEF IS REQUESTED NOT LATER THAN SEPTEMBER 25, 2020.


         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

respectfully state the following in support of this application (the “Application”):

                                               Relief Requested

         1.      The Debtors seek entry of an order, substantially in the form attached hereto

(the “Order”):

                 a.       approving the employment and retention pursuant to section 327(a) and
                          328(a) of title 11 of the United States Code (the “Bankruptcy Code”), rule
                          2014     of     the    Federal    Rules    of    Bankruptcy     Procedures
                          (the “Bankruptcy Rules”), and rule 2014-1 of the Bankruptcy Local Rules
                          for the Southern District of Texas (the “Bankruptcy Local Rules”) of Sage
                          Real Estate Solutions, LLC (“Sage”) as the Debtors’ real estate broker with
                          respect to the real property located at 180 Lee Lane, Searcy, Arkansas
                          72143 (the “Property”) on the terms described in the Exclusive Listing
                          Agreement attached to the Order as Exhibit 1 (the “Sage Agreement”);

                 b.       authorizing the sale of the Property, along with the furniture, fixtures, and
                          equipment therein, for total consideration of $1,750,000.00 in cash
                          (the “Sale”) pursuant to that certain Real Estate Contract attached to the
                          Order as Exhibit 2 (the “Purchase Agreement”) by and between BJ Services,
                          LLC (the “Seller”) and Bowerman Real Estate LLC and/or its assigns
                          (the “Buyer”) free and clear of all liens, claims, encumbrances, and other
                          interests; and

                 c.       granting related relief.




2
    A detailed description of the Debtors and their businesses, and the facts and circumstances supporting this Motion
    and the Debtors’ chapter 11 cases, are set forth in the Declaration of Warren Zemlak, Chief Executive Officer of
    BJ Services, LLC, in Support of Chapter 11 Petitions and First Day Motions [Docket No. 22] (the “First Day
    Declaration”), incorporated herein by reference.

                                                         2
4844-4175-8409
         Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 3 of 18




         2.      In support of this Application, the Debtors submit the Declarations of Anthony C.

Schnur, Chief Restructuring Officer for the Debtors (“Schnur Declaration”), attached hereto as

Exhibit A, and of Rick O’Brien, Executive Broker at Sage, attached hereto as Exhibit B

(the “O’Brien Declaration”).

                                      Jurisdiction and Venue

         3.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant to

Bankruptcy Rule 7008, to the entry of a final order by the Court.

         4.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         5.      The bases for the relief requested herein are sections 105(a), 327, 328, and 363 of

title 11 of the United States Code (the “Bankruptcy Code”) and Bankruptcy Rules 2002 and 6004.

                                            Background

         6.      BJ Services, LLC and its Debtor affiliates were leading providers of pressure

pumping and oilfield services for the petroleum industry. Headquartered in Tomball, Texas, the

Debtors formerly operated through two segments, hydraulic fracturing and cementing. The

Debtors primarily served customers in upstream North American oil and natural gas shale basins

in the completion of new wells and in remedial work on existing wells. The Debtors consummated

going-concern sales of their cementing business and certain hydraulic fracturing and intellectual

property assets on August 27, 2020 and August 28, 2020, respectively.

         7.      On July 20, 2020 (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and

managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the



                                                  3
4844-4175-8409
         Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 4 of 18




Bankruptcy Code. On the Petition Date, the Court entered an order [Docket No. 13] authorizing

procedural consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy

Rule 1015(b).

         8.      On July 28, 2020, the United States Trustee for the Southern District of Texas

(the “U.S. Trustee”) appointed an official committee of unsecured creditors (the “Creditors’

Committee”) pursuant to section 1102 of the Bankruptcy Code [Docket No. 199]. No request for

the appointment of a trustee or examiner has been made in these chapter 11 cases.

A.       Retention of Sage

         9.      Prepetition, BJ Services, LLC retained CBRE, Inc. (“CBRE”) as real estate broker

pursuant to that certain Transaction Management and Brokerage Agreement dated November 8,

2018 and Engagement Letter dated February 26, 2019 (collectively, the “CBRE Agreement”). The

CBRE Agreement provided for a standard six percent (6%) commission to CBRE upon the sale of

the Property. It also provided that CBRE may retain subagents to provide or assist CBRE in

providing services thereunder. Accordingly, CBRE retained Sage as subagent to assist in the

marketing and sale of the Property. In exchange for such services, CBRE agreed to pay Sage

seventy-five percent (75%) of any brokerage fee received due to the sale of the Property.

         10.     The CBRE Agreement has since expired, and subject to the Court’s approval, the

Debtors have agreed (with CBRE’s consent) to enter into the Sage Agreement effective as of

September 16, 2020. The terms of the Sage Agreement provide for payment to Sage of the same

six percent (6%) brokerage fee contemplated under the CBRE Agreement (the “Brokerage Fee”).

The Brokerage Fee is calculated off of the gross sale price of the Property and shall be paid out of

the proceeds of the Sale. Separately, Sage agreed to pay twenty-five percent (25%) of the

Brokerage Fee (the “Referral Fee”) to CBRE after receipt to honor their original agreement related



                                                 4
4844-4175-8409
         Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 5 of 18




to the CBRE Agreement.3 The Debtors believe that the Brokerage Fee is reasonable and is

necessary to maximize the value of the Property.

B.       The Sale Process

         11.       Sage marketed the Property from March 21, 2019 through September 11, 2020.

Sage circulated a marketing package that was listed on the following commercial Multiple Listing

Services: CoStar Commercial Real Estate, LoopNet, Catylist, and Crexi. The online listings

received 12,763 total views since March 21, 2019. Those total views come from 3,693 unique

users.

         12.       Bi-monthly email communications were sent regularly through Catylist, which is

the preferred listing engine for the Central Arkansas Commercial Real Estate brokerage

community. That distribution list consists of approximately 376 brokers, agents, and other

Commercial Real Estate-related professionals.

         13.       Sage solicited interest from approximately 50 potential purchasers and real estate

brokers. Four prospective purchasers expressed interest in and toured the Property, including the

Buyer. Sage received formal offers from three such prospective purchasers. Buyer’s offer

provided the highest monetary value and also provided other nonmonetary terms that were more

favorable than the other offers received.

         14.       The Debtors believe that entry into the Purchase Agreement and approval of the

Sage Agreement will maximize the value of the Property for the benefit of their estates. The

Purchase Agreement is the highest offer for the Property and the Debtors no longer have use for

the Property or the furniture, fixtures, and equipment located therein. The Debtors submit in their

sound business judgment that Sage’s marketing process was robust and that any further process is


3
     For the avoidance of doubt, the Referral Fee is not an additional cost to the Debtors, but rather paid out of the six
     percent Brokerage Fee.

                                                            5
4844-4175-8409
             Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 6 of 18




unlikely to yield higher or better offers. In addition, the Buyer would like to close the transaction

shortly after receiving Court approval of the transaction.

C.           Key Provisions of the Sage Agreement and Purchase Agreement

             15.   A summary of the material terms of the Sage Agreement is set forth below.4

    Sage’s Services         Real estate broker with respect to the sale of the Property

    Term of Agreement       Twelve months
                            Fee of 6% of the of the gross sale, transfer or exchange price of the Property. The
                            fee shall be calculated and due and payable upon closing and is inclusive of all
    Brokerage Fee           fees payable to any cooperating broker. Any such commission shall be paid out
                            of the proceeds of such sale and shall be due to Sage within five (5) days from
                            the closing of any transaction pursuant to the Sage Agreement.
                            The Debtors and Sage have agreed to indemnify, hold the other harmless, and
                            defend each other from any and all losses, damages, claims, liabilities or
    Indemnification         expenses, including without limitation reasonable attorney’s fees, arising out of,
                            resulting from or relating to any breach of their obligations under the Sage
                            Agreement.

             16.   A summary of the material terms of the Purchase Agreement is set forth below.5

    Seller                  BJ Services, LLC
    Buyer                   Bowerman Real Estate LLC and/or its assigns
    Property                180 Lee Lane, Searcy, Arkansas 72143
    Purchase Price          $1,750,000.00
    Earnest Money           $10,000.00
                            Buyer shall have sixty (60) days from the date of the Purchase Agreement
    Investigation           (the “Investigation Period”) to obtain satisfactory results of an
                            environmental report.
                            Closing shall occur within fourteen (14) days following expiration of the
    Closing
                            Investigation Period.
                            All furniture, fixtures, and equipment currently located on Property shall
    FF&E
                            be conveyed to Buyer upon closing. This includes, but is not limited to,

4
      The following summary chart is included for the convenience of the Court and parties. To the extent this summary
      conflicts with the Sage Agreement, the Sage Agreement shall govern. Capitalized terms used but not defined
      herein or in the following summary shall have the meaning ascribed to them in the Sage Agreement.
5
      The following summary chart is included for the convenience of the Court and parties. To the extent this summary
      conflicts with the Purchase Agreement, the Purchase Agreement shall govern. Capitalized terms used but not
      defined herein or in the following summary shall have the meaning ascribed to them in the Purchase Agreement.


                                                           6
4844-4175-8409
         Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 7 of 18




                        all office furniture, shop equipment, pressure washing equipment, air
                        compressors, fuel tanks, electronic and network equipment, security
                        equipment, fuel pumps, truck scale, etc.

                                    Basis for Relief Requested

I.       The Debtors Should be Authorized to Sell the Property Free and Clear of All Liens,
         Claims, Encumbrances, and Other Interests.

         A.      Selling the Property is a Reasonable Exercise of the Debtors’ Sound Business
                 Judgment and in the Best Interests of their Estates.

         17.     Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, that “[t]he

trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary course of

business, property of the estate.” 11 U.S.C. § 363(b)(1). Courts in the Fifth Circuit have granted

a debtor’s request to use property of the estate outside of the ordinary course of business pursuant

to section 363(b) of the Bankruptcy Code upon a finding that such use is supported by sound

business reasons. See, e.g., Black v. Shor (In re BNP Petrol. Corp.), 642 F. App’x 429, 434-35 (5th

Cir. 2016) (“[T]he mandate of § 363 . . . requires that a sale of the estate’s assets ‘be supported by

an articulated business justification, good business judgment, or sound business reasons.’”)

(quoting Cadle Co. v. Mims (In re Moore), 608 F.3d 253, 263 (5th Cir. 2010)); Institutional

Creditors v. Cont’l Air Lines, Inc. (In re Cont’l Air Lines, Inc.), 780 F.2d 1223, 1226 (5th Cir. 1986)

(“[F]or the debtor-in-possession or trustee to satisfy its fiduciary duty to the debtor, creditors and

equity holders, there must be some articulated business justification for using, selling, or leasing

the property outside the ordinary course of business.”); see also In re Crutcher Res. Corp., 72 B.R.

628, 631 (Bankr. N.D. Tex. 1987) (“A Bankruptcy Judge has considerable discretion in approving

a § 363(b) sale of property of the estate other than in the ordinary course of business, but the

movant must articulate some business justification for the sale.”); In re Borders Grp., Inc., 453

B.R. 477, 482 (Bankr. S.D.N.Y. 2011) (“[A] debtor often satisfies the business judgment standard

if ‘the directors of a corporation acted on an informed basis, in good faith and in the honest belief

                                                  7
4844-4175-8409
         Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 8 of 18




that the action taken was in the best interests of the company.’”) (quoting In re Integrated Res.,

Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992)); In re MF Glob. Inc., 535 B.R. 596, 605 (Bankr.

S.D.N.Y. 2015) (“The business judgment of a trustee is entitled to great deference.”).

         18.     This Court’s power under section 363 is supplemented by section 105(a), which

provides in relevant part that “[t]he Court may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title….” 11 U.S.C. § 105(a); see also

In re Tex. Rangers Baseball Partners, 431 B.R. 706, 710 (Bankr. N.D. Tex. 2010) (noting that

sections 363 and 105 grant the bankruptcy court the power to “regulate the mechanism of a sale

outside the ordinary course.”).

         19.     If a valid business justification exists for the sale, as it does in this case, a debtor’s

decision to sell property outside of the ordinary course of business enjoys a strong presumption

“that in making a business decision the directors of a corporation acted on an informed basis, in

good faith and in an honest belief that the action taken was in the best interests of the company.”

Official Comm. of Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.),

147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkuom, 488 A.2d 858, 872 (Del.

1985)). Therefore, any party objecting to the debtor’s proposed asset sale must make a showing of

“bad faith, self-interest or gross negligence.” Id. at 656.

         20.     The Debtors submit that selling the Property pursuant to the Purchase Agreement

is an exercise of sound business judgment. The Debtors no longer have use for the Property or the

related furniture, fixtures, and equipment. The Debtors believe that Sage’s marketing process was

reasonably calculated to realize the maximum value for the Property and that no further marketing

of the Property is necessary or would realistically increase the potential sales price for the benefit

of Debtors and their estates. Accordingly, the Debtors have determined that the proposed Sale will



                                                     8
4844-4175-8409
         Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 9 of 18




realize the greatest possible recovery for their creditors and other parties-in-interest. In reaching

this conclusion, the Debtors acted on an informed basis, in good faith, and with the honest belief

that the Sale is in the best interests of the Debtors’ estates. Thus, sound business justifications

exist, and the proposed Sale of the Property should be approved.

         B.      The Disposition of the Property by Private Sale is Appropriate.

         21.     Bankruptcy Rule 6004(f)(1) provides that “[a]ll sales not in the ordinary course of

business may be by private sale or by public auction.” Fed. R. Bankr. P. 6004(f)(1). Private sales

are appropriate where the debtor demonstrates that the proposed sale is permissible pursuant to

section 363 of the Bankruptcy Code. See In re Cypresswood Land Partners, I, 409 B.R. 396, 436

(Bankr. S.D. Tex. 2009) (“there is no prohibition against a private sale. . . [and] there is no

requirement that the sale be by public auction”); In re Dura Auto. Sys., Inc., No. 06-11202 (KJC),

2007 WL 7728109, at *88 (Bankr. D. Del. Aug. 15, 2007) (“[S]ales of property rights outside the

ordinary course of business may be by private sale or public auction.”). Additionally, courts have

held that a debtor has broad discretion to determine the manner in which its assets are sold. See

Berg v. Scanlon (In re Alisa P’ship), 15 B.R. 802, 802 (Bankr. D. Del. 1981); In re Bakalis, 220

B.R. 525, 531 (Bankr. E.D.N.Y. 1998) (noting that a trustee has ample authority to conduct a sale

of estate property through private sale).

         22.     Sage has been engaged in an extensive marketing process for more than 17 months

and has contacted more than 50 potential purchasers, brokers, or investors regarding the sale of

the Property in addition to widely advertising the Property. The town of Searcy, Arkansas, where

the Property is located, has a population of approximately 23,000 persons and has a limited number

of companies or individuals that are prospective purchasers of the Property. The Debtors therefore

believe that an auction would be unlikely to yield a higher purchase price. Allowing the Debtors



                                                  9
4844-4175-8409
        Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 10 of 18




to sell the Property through private sale will ensure the greatest net recovery to their estates, and

is thus well within the Debtors’ sound business judgment and should be approved.

         C.      The Sale of the Property Free and Clear of Liens, Claims, Encumbrances, and
                 Other Interests Is Warranted Under Section 363(f) of the Bankruptcy Code

         23.     Pursuant to section 363(f) of the Bankruptcy Code, a debtor in possession may sell

property free and clear of any lien, claim, interest, or encumbrance in such property if one of the

following conditions is satisfied: (i) applicable nonbankruptcy law permits the sale of such

property free and clear of such interest; (ii) such entity consents; (iii) the interest is a lien and the

sales price of the property exceeds the value of all liens on the property; (iv) the interest is in bona

fide dispute; or (v) the holder of the interest could be compelled in a legal or equitable proceeding

to accept a monetary satisfaction of its interest. 11 U.S.C. § 363(f). Section 363(f) is stated in the

disjunctive; therefore, it is only necessary to meet one of the five conditions listed in that section

when selling property of the estate. See In re Borders Grp., Inc., 453 B.R. at 483‒84 (noting that

the debtor can sell its property “free and clear of any interest” if “at least one” of the five conditions

under section 363(f) is met); see also In re Nature Leisure Times, LLC, No. 06-41357, 2007 WL

4554276, at *3 (Bankr. E.D. Tex. Dec. 19, 2007) (“The language of § 363(f) is in the disjunctive

such that a sale free and clear of an interest can be approved if any one of the aforementioned

conditions contained in § 363(f) are satisfied.”).

         24.     The Debtors believe that, as of the Petition Date, there were no liens upon the

Property. However, the Debtors submit that in the event any liens or interests exist with respect

to the Property, any such lien or interest will be adequately protected by either being paid in full

at the time of closing, or by having it attach to the net proceeds of the Sale, subject to any claims

and defenses the Debtors may possess. The Debtors accordingly request authority to sell the




                                                   10
4844-4175-8409
        Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 11 of 18




Property free and clear of all liens, claims, interests, and encumbrances, with any such liens,

claims, interests, or encumbrances attaching to the proceeds of the Sale.

         25.     Accordingly, the sale of the Property satisfies the statutory prerequisites of section

363(f) of the Bankruptcy Code.

         D.      The Buyer Should Be Entitled to the Protections of Section 363(m)

         26.     The Debtors request that the Court find that the Buyer is entitled to the benefits and

protections provided by section 363(m) of the Bankruptcy Code in connection with the Sale.

         27.     Section 363(m) of the Bankruptcy Code provides:

                 The reversal or modification on appeal of an authorization under subsection
                 (b) or (c) of this section of a sale or lease of property does not affect the
                 validity of a sale or lease under such authorization to an entity that
                 purchased or leased such property in good faith, whether or not such entity
                 knew of the pendency of the appeal, unless such authorization and such sale
                 or lease were stayed pending appeal.

11 U.S.C. § 363(m). Good faith purchaser status has been allowed by many courts in this district

and circuit. See, e.g., In re Sanchez Energy Corp., No. 19-34508 (MI) (Bankr. S.D. Tex. June 18,

2020) [Docket No. 1330]; In re Whiting Petroleum Corp., No. 20-32021 (DRJ) (Bankr. S.D. Tex.

May 6, 2020) [Docket No. 276]; In re EP Energy Corp., No. 19-35654 (MI) (Bankr. S.D. Tex. Apr.

27, 2020) [Docket No. 1198]; Sullivan Central Plaza I Ltd. v. BancBoston Real Estate Capital

Corp., 106 B.R. 934, 942 (Bankr. N.D. Tex. 1998) (listing characteristics evidencing a lack of a

good faith under section 363(m)) (citing Bleaufontaine, Inc. v. Roland Int’l (In re Bleaufontaine,

Inc.), 634 F.2d 1383, 1388 (5th Cir. 1981)).

         28.     Section 363(m) fosters the “policy of not only affording finality to the judgment of

the bankruptcy court, but particularly to give finality to those orders and judgments upon which

third parties rely.” TMT Procurement Corp. v. Vantage Drilling Co. (In re TMT Procurement

Corp.), 764 F.3d 512, 521 (5th Cir. 2014) (quoting In re Sax, 796 F.2d 994, 998 (7th Cir. 1986));


                                                  11
4844-4175-8409
        Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 12 of 18




see New Indus., Inc. v. Byman (In re Sneed Shipbuilding, Inc.), 916 F.3d 405, 409 (5th Cir. 2019)

(“A different motivation than complexity motivates section 363(m) mootness: the need to

encourage parties to bid for estate property.”).

         29.     The Debtors will serve a copy of this Application and provide an opportunity to

object to the relief sought herein to their secured lenders, the Creditors’ Committee, the United

States Trustee, and any lienholders (if any) with an interest in the Property. Further, none of the

Property will be sold to insiders and the consideration to be received pursuant to the Sale is

substantial, fair, and reasonable. Accordingly, the Debtors submit that the Sale of the Property

consummated in accordance with the relief sought herein will be an arms’-length transaction

entitling a purchaser to the protections of section 363(m) of the Bankruptcy Code.

II.      The Debtors Should be Authorized to Retain Sage Pursuant to Section 327(a) of the
         Bankruptcy Code

         30.     As noted above, the Debtors determined, in their sound business judgment, to retain

an experienced broker to assist them with a value-maximizing sale of the Property. Accordingly,

the Debtors seek to employ and retain Sage pursuant to sections 327(a) and 328(a) of the

Bankruptcy Code, Bankruptcy Rule 2014(a), and Local Rule 2014-1, to assist the Debtors with the

Sale of the Property.

         31.     Section 327(a) of the Bankruptcy Code provides that a debtor, subject to Court

approval:

                 may employ one or more attorneys, accountants, appraisers, auctioneers, or
                 other professional persons, that do not hold or represent an interest adverse
                 to the estate, and that are disinterested persons, to represent or assist the
                 [debtor] in carrying out the [debtor]’s duties under this title.

11 U.S.C. § 327(a).

         32.     Bankruptcy Rule 2014(a) requires that an application for retention include:



                                                   12
4844-4175-8409
        Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 13 of 18




                 specific facts showing the necessity for the employment, the name of the
                 [firm] to be employed, the reasons for the selection, the professional
                 services to be rendered, and proposed arrangement for compensation, and,
                 to the best of the applicant’s knowledge, all of the [firm’s] connections with
                 the debtor, creditors, any other party in interest, their respective attorneys
                 and accountants, the United States Trustee, or any person employed in the
                 office of the United States Trustee.

Fed. R. Bankr. P. 2014(a).

         33.     Furthermore, section 328(a) permits “the employment of a professional person

under section 327 . . . on any reasonable terms and conditions of employment, including . . . on a

fixed or percentage fee basis . . . [,]” 11 U.S.C. § 328(a).

         34.     As described in further detail in the O’Brien Declaration, Sage began marketing the

Property on March 21, 2019. Founded in 2005, Sage is a member of the Cushman & Wakefield

Alliance and has many decades of commercial real estate experience, both in Arkansas and in large

metropolitan markets. Sage is a locally owned and operated, full service commercial real estate

services company, offering services in brokerage, asset management, facilities management,

development and other commercial real estate services. Sage transacted over $400 million in sales

and leases in 2019 and currently manages and markets approximately 6.5 million square feet of

office, industrial and retail properties across Arkansas.

         35.     Accordingly, the Debtors believe that Sage is uniquely qualified to perform the

services specified herein. Without Sage’s engagement, the Debtors would be unlikely to gain the

maximum return on the sale of the Property. Furthermore, the compensation arrangement with

Sage is structured to provide Sage with the incentive to obtain the highest possible price for the

Property.

         36.     The Debtors respectfully submit that the retention and employment of Sage as real

estate broker under the terms of the Sage Agreement in connection with these chapter 11 cases is

permitted by sections 327(a) and 328(a) of the Bankruptcy Code, and this Application meets the

                                                  13
4844-4175-8409
        Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 14 of 18




requirements of Bankruptcy Rule 2014. Such retention and employment is reasonable under the

circumstances and is in the best interests of the Debtors, their estates, their creditors, and other

parties in interest.

         A.      Terms of Engagement

         37.     Pursuant to the Sage Agreement, and subject to the Court’s authorization, Sage has

agreed to serve as real estate broker to the Debtors and their estates.6 Pursuant to the terms of the

Sage Agreement, the Debtors propose to pay Sage a brokerage fee equal to six percent (6%) of the

gross sale price for the Sale of the Property. As more fully set forth in the Sage Agreement, the

Debtors and Sage have agreed to indemnify, hold the other harmless, and defend each other from

any and all losses, damages, claims, liabilities or expenses, including without limitation reasonable

attorney’s fees, arising out of, resulting from or relating to any breach of their obligations under

the Sage Agreement.

         38.     The Debtors submit that the terms and conditions of the Brokers’ retention as

described herein, including the proposed compensation and indemnification terms, are reasonable

and in keeping with the terms and conditions typical for engagements of this size and character.

         B.      Sage’s Disinterestedness

         39.     To the best of the Debtors’ knowledge, Sage is a “disinterested persons,” as that

term is defined in section 101(14) of the Bankruptcy Code, as modified by section 1107(b) of the

Bankruptcy Code and as required by section 327(a) of the Bankruptcy Code: Sage does not have

any connection with or hold any interest adverse to the Debtors, their creditors, or any other party




6
    Terms in this section not otherwise defined herein shall have the meanings ascribed to them in the CBRE
    Agreement.


                                                    14
4844-4175-8409
        Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 15 of 18




in interest, or their respective attorneys and accountants, except as may be set forth in the O’Brien

Declaration.

         40.     Specifically, Sage:

                 a.     is not a creditor, equity security holder, or an insider of the Debtors;

                 b.     was not, within two years before the date of filing of the Debtors’ chapter 11
                        petitions, a director, officer, or employee of the Debtors; and

                 c.     does not have an interest materially adverse to the interests of the estates or
                        of any class of creditors or equity security holders, by reason of any direct
                        or indirect relationship to, connection with, or interest in, the Debtors, or for
                        any other reason.

         41.     The Debtors have been informed that Sage will conduct an ongoing review of its

files for the duration of its retention, and if any new relevant facts or relationships are discovered,

Sage will disclose such information to the Court.

         42.     The Debtors’ knowledge, information, and belief regarding the matters set forth in

this Application are based, and made in reliance upon, the O’Brien Declaration and other

information provided by Sage.

         43.     The Debtors submit that the retention of Sage on the terms and conditions set forth

in the Sage Agreement, as summarized herein, is in the best interests of the Debtors, their estates

and creditors, and all other parties in interest. The Sage Agreement is a commercially reasonable

compensation and retention agreement for real estate brokers who provide similar services to those

provided by Sage. Moreover, Sage has marketed the Property for over a year and has already

obtained a purchaser for the Property.

         44.     Furthermore, the Debtors believe that Sage is a “disinterested person” and does not

hold or represent any interest adverse to the estates, the Sage Agreement provides reasonable

compensation to Sage for the services to be provided, and Sage will provide a substantial benefit

to the Debtors by efficiently liquidating the Property, which will produce significant cash for the

                                                  15
4844-4175-8409
        Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 16 of 18




Debtors’ estates. Accordingly, the Court should approve the Sage Agreement and the retention of

Sage pursuant to section 327 and 328(a) of the Bankruptcy Code, Bankruptcy Rule 2014(a), and

Local Rule 2014-1.

                                 Emergency Relief is Appropriate

         45.     The Debtors request emergency consideration of the Motion pursuant to

Bankruptcy Local Rule 9013. The Buyer is anxious to close the Sale as quickly as possible and

the Buyer’s contingency periods outlined in the Purchase Agreement do not begin until this Court

has approved the relief requested herein. The Debtors want to ensure that they do not lose the sale

and are able to obtain the maximum recovery possible for the benefit of their estates. The Debtors

request that the Court approve the relief requested herein on an emergency basis.

                        Waiver of Bankruptcy Rules 6004(a) and 6004(h)

         46.     To implement the requested relief successfully, the Debtors seek a waiver of the

notice requirements under Bankruptcy Rule 6004(a) and the fourteen (14)-day stay of an order

authorizing the use, sale, or lease of property under Bankruptcy Rule 6004(h). In order to minimize

delay, disruption, and burden on these estates and to maximize the value of the Property, the

Debtors require Sage to sell the Property as expeditiously as possible. To that end, the Buyer has

agreed close the sale as soon as practicable. The Debtors believe that, in order to maximize value

and avoid unnecessarily disrupting the sale, the sale should be consummated without further delay.

                                       Reservation of Rights

         47.     Nothing contained in this Application or any actions taken by the Debtors pursuant

to relief granted is intended or should be construed as: (i) an admission as to the validity of any

claim or lien against the Debtors, (ii) a waiver of the Debtors’ rights to dispute the amount of, basis

for, or validity of any claim against the Debtors, (iii) a waiver of any claims or causes of action

which may exist against any creditor or interest holder, or (iv) an approval, assumption, adoption,

                                                  16
4844-4175-8409
         Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 17 of 18




or rejection of any agreement, contract, lease, program, or policy between the Debtors and any

third party under section 365 of the Bankruptcy Code.

                                                Notice

         48.     The Debtors will provide notice of this Application to the following parties: (a) the

Office of the U.S. Trustee for the Southern District of Texas; (b) the Creditors’ Committee and

counsel thereto; (c) the administrative agent under the Debtors’ prepetition asset-based revolving

credit facility and counsel thereto; (d) the administrative agent under the Debtors’ prepetition term

loan facility and counsel thereto; (e) the administrative agent under the Debtors’ prepetition real

estate loan and counsel thereto; (f) the United States Attorney’s Office for the Southern District of

Texas; (g) the Internal Revenue Service; (h) the United States Securities and Exchange

Commission; (i) the Environmental Protection Agency and similar state environmental agencies

for states in which the Debtors conduct business; (j) the state attorneys general for states in which

the Debtors conduct business; (k) any lienholders with interests in the Property; and (l) any party

that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of

the nature of the relief requested, no other or further notice need be given.

                                          No Prior Request

         49.      No prior motion for the relief requested herein has been made to this or any other

court.



                             [Remainder of page intentionally left blank]




                                                  17
4844-4175-8409
        Case 20-33627 Document 704 Filed in TXSB on 09/21/20 Page 18 of 18




         WHEREFORE, the Debtors respectfully request that the Court enter the Order, granting

the relief requested in this Application and granting such other relief as the Court deems

appropriate under the circumstances.


 Houston, Texas
 September 21, 2020

 /s/ Paul D. Moak
 GRAY REED & McGRAW LLP                           KIRKLAND & ELLIS LLP
 Jason S. Brookner (TX Bar No. 24033684)          KIRKLAND & ELLIS INTERNATIONAL LLP
 Paul D. Moak (TX Bar No. 00794316)               Joshua A. Sussberg, P.C.
 Amber M. Carson (TX Bar No. 24075610)            Christopher T. Greco, P.C. (admitted pro hac vice)
 1300 Post Oak Boulevard, Suite 2000              601 Lexington Avenue
 Houston, Texas 77056                             New York, New York 10022
 Telephone:     (713) 986-7127                    Telephone:     (212) 446-4800
 Facsimile:     (713) 986-5966                    Facsimile:     (212) 446-4900
 Email:         jbrookner@grayreed.com            Email:         joshua.sussberg@kirkland.com
                pmoak@grayreed.com                               cgreco@kirkland.com
                acarson@grayreed.com
                                                  -and-
 Co-Counsel to the Debtors
 and Debtors in Possession                        Samantha G. Lawrence (admitted pro hac vice)
                                                  Joshua M. Altman (admitted pro hac vice)
                                                  300 North LaSalle Street
                                                  Chicago, Illinois 60654
                                                  Telephone:      (312) 862-2000
                                                  Facsimile:      (312) 862-2200
                                                  Email:          samantha.lawrence@kirkland.com
                                                                  josh.altman@kirkland.com

                                                  Co-Counsel to the Debtors
                                                  and Debtors in Possession



                                       Certificate of Service

       I certify that on September 21, 2020, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                          /s/ Paul D. Moak
                                                          Paul D. Moak



                                                18
4844-4175-8409
